Title: From Benjamin Walker to William Heath, 31 March 1782
From: Walker, Benjamin
To: Heath, William


                        
                            Sir
                            Ringwood Sunday Morning March 31 1782
                        
                        I am ordered by the Commander in Chief to acquaint you that he will arrive this day at his Quarters at Mr
                            Hasbrooks at Newburg, to which place he desires you would Send the Barge he formerly had—with a good . with respect I have the honor to be Sir Your very Obed Serv 
                        
                            Ben Walker
                            Aid De Camp
                        
                    